  Case: 6:20-cv-00237-JMH Doc #: 4 Filed: 12/07/20 Page: 1 of 2 - Page ID#: 24



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

 JOHN EDWARD WHITE,                        )
                                           )
       Petitioner,                         )             Civil No.
                                           )          6:20-cv-237-JMH
 v.                                        )
                                           )
 BUREAU OF PRISONS, ET AL.,                )         MEMORANDUM OPINION
                                           )              AND ORDER
       Respondents.                        )

                          ***        ***   ***      ***
      John   Edward    White    is    an   inmate    at   the   United   States

Penitentiary - McCreary in Pine Knot, Kentucky. Proceeding without

an attorney, White filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. [DE 1]. At bottom, White claims that

the Bureau of Prisons (BOP) is improperly calculating his release

date. Specifically, White suggests that the BOP erroneously failed

to provide him credit against his federal sentence for certain

time he spent in custody from 2005 – 2007. Thus, White asks this

Court to make the correction and order his immediate release. [See

id. at 6-9].

      White’s petition, however, is unavailing. Notably, White has

already repeatedly raised his sentence-calculation claim in his

underlying criminal case, albeit to no avail. See United States v.

John Edward White, No. 2:05-cr-132-WHA (N.D. Ala. 2005). Indeed,

back in 2013, White filed a similar pro se motion for credit

against his federal sentence. The trial court, however, denied
     Case: 6:20-cv-00237-JMH Doc #: 4 Filed: 12/07/20 Page: 2 of 2 - Page ID#: 25



White’s motion, pointing out that he already received credit for

the time period at issue from the Alabama Department of Corrections

and, thus, pursuant to 18 U.S.C. § 3585(b), he was not entitled to

any further credit. See id. at DE 84. White then filed similar

motions, but the trial court denied those as well. See id. at DEs

100, 103. Finally, as recently as last year, the trial court

discussed the relevant time period and once again explained that

White was “owed no jail credit under § 3585(b).” Id. at DE 163 at

3.

        In the end, the Court has fully reviewed White’s petition.

However, White has not demonstrated in any clear way that the trial

court’s decisions were erroneous or that he is otherwise entitled

to habeas relief from this Court.

        Accordingly, it is ORDERED that:

        (1)   White’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [DE 1] is DENIED;

        (2)   This action is DISMISSED and STRICKEN from the Court’s

docket; and

        (3)   The Court will enter a corresponding Judgment.

        This 7th day of December, 2020.




                                          2
